Montgomery, J.
(concurring). The history of these proceedings is correctly set forth in the opinion of Mr. Justice Moore. I agree with Mr. Justice Moore that the State is in no way estopped from asserting that the lands involved in these proceedings are not swamp and overflowed lands, within the meaning of the Federal grant of 1850, and that it is open to the State to assert that the so-called lands are in fact, and were at the time of the admission of the State into the Union, a part of the bed of the lake. If they were in fact a part of the bed of the lake, the title to the fee passed to the State by virtue of the admission of the State into the Union, and the Federal government had nothing to grant in 1850. People v. Silberwood, 110 Mich. 103 (32 L. R. A. 694).
In the case of State v. Lake St. Clair Fishing & Shooting Club, 127 Mich. 580, we were called upon to determine whether certain lands in the vicinity of those here claimed were swamp lands, or were a part of the bed of the lake. In that case, however, we were dealing with a finding of facts by the circuit judge, and-we held upon *153the finding made by the circuit judge that the lands in. question should be considered swamp and overflowed within the meaning of the swamp-land act. We were only permitted under the rules of law to look into the evidence for the single purpose of ascertaining whether there was any evidence tending to support the finding of the circuit judge. This we found; and, under well-recognized rules, were required to affirm that finding, and the result followed that those lands were adjudged to be swamp lands.
In the present case, the whole record is open for examination, and a careful examination of the testimony satisfies us that the preponderance of evidence is in favor of the respondent’s contention that these lands were at the time of the admission of the State into the Union submerged lands and a part of the bed of the lake. Any attempt to set out the testimony at length in this opinion would extend it beyond any reasonable limit. One point may be adverted to. The evidence discloses that the depth of water at the place in question and in the Great Lakes varies from year to year. In the brief of relator’s counsel, it is claimed that the evidence showed that the mean level in 1850 at the time of the passage of the swampland act was 574.842, which was somewhat lower than from 1853 on, the period to which the estimony of respondent’s witnesses is chiefly directed, and that for this reason the testimony of these witnesses showing that these so-called lands were a part of the bed of the lake should be discounted. But a sufficient answer to this contention is that the title to these lands as a part of the bed of the lake passed to the State, if at all, in 1837, and at this date, according to relator’s claim, the mean level was 576.375, and according to respondent’s claim was 576.84, or a depth of more than 1 foot greater than in 1893, and nearly 1 foot greater than in 1894, and 2 feet greater than in 1901. So that, if we assume that there was a short period during which the lands had more the appearance of swamp than either before or since that period, the *154title had vested in the State by virtue of the admission of the State into the Union in 1837.
I concur in the order denying the writ.
MoAlvay, C. J., and Ostrander, and Moore, JJ., concurred with Montgomery, J.